Citation Nr: 1219753	
Decision Date: 06/06/12    Archive Date: 06/20/12

DOCKET NO.  08-02 883	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to an initial disability evaluation in excess of 10 percent for lumbosacral strain with lumbar myositis, prior to June 17, 2009.  

2.  Entitlement to an initial disability evaluation in excess of 20 percent for lumbosacral strain with lumbar myositis.  

3.  Entitlement to an initial compensable disability evaluation for right leg lumbosacral radiculopathy, prior to June 17, 2009.  

4.  Entitlement to an disability evaluation in excess of 10 percent for right leg lumbosacral radiculopathy.  

5.  Entitlement to an initial disability evaluation in excess of 10 percent for left hip trochanteric bursitis.  

6.  Entitlement to an initial disability evaluation in excess of 10 percent for left hand trauma with residual limited left thumb flexion.  

7.  Entitlement to an initial disability evaluation in excess of 10 percent for left knee patellofemoral dysfunction (except for the period during which a 100 percent evaluation was assigned).  

8.  Entitlement to a total disability evaluation based on individual unemployability (TDIU).  


ATTORNEY FOR THE BOARD

M. Taylor, Counsel


INTRODUCTION

The Veteran served on active duty from August 1982 to January 1983, from February 2003 to August 2003 and from March 2005 to June 2006.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions, dated in March 2007, December 2007, January 2008, May 2008, September 2008 and July 2010, of the San Juan, the Commonwealth of Puerto Rico, VA Regional Office (RO).  

In the January 2008 VA Form 9, the Veteran requested a hearing.  In April 2008, the Veteran withdrew the hearing request.  

The Board notes that service connection for lumbosacral strain with lumbar myositis was granted in a March 2007 rating decision and an initial 10 percent evaluation was assigned, effective from June 2006.  In addition, service connection for right leg lumbosacral radiculopathy was granted and a noncompensable disability was assigned, effective from June 2006.  In a July 2010 rating decision the disability evaluation for lumbosacral strain was increased to 20 percent, and the disability evaluation for right leg radiculopathy was increased to 10 percent, both increases effective June 17, 2009.  Since the increases do not constitute a full grant of the benefits sought, the increased rating issues remain in appellate status.  AB v. Brown, 6 Vet. App. 35, 39 (1993).  

The record raises the issue of entitlement to a total disability rating based on individual unemployability (TDIU).  Accordingly, that issue is included in the appeal.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

In this case, the Veteran's electronic, Virtual VA file contains an April 2012 VA general examination report that addresses the current severity of the service-connected disabilities on appeal.  This does not appear to have been considered by the RO as no supplemental statement of the case (SSOC) has been issued as required by 38 C.F.R. § 19.31.  This should be accomplished on Remand.  

In addition, the Board notes that the Veteran's August 2011 correspondence reflects ongoing treatment with the San Juan, VA Healthcare System.  No VA treatment records dated subsequent to the July 2010 SSOC are associated with the claims folder or have been uploaded to the electronic file.  Accordingly, the claims file should be updated to include VA treatment records compiled since July 2010.  See 38 C.F.R. § 3.159(c)(2); Bell v. Derwinski, 2 Vet. App. 611 (1992).  

Lastly, because the outcome of the increased rating claims could impact the result of the TDIU issue, a decision regarding TDIU benefits also must be deferred.  

Under the circumstances described above, the case is REMANDED for the following action:

1.  Attempt to obtain copies of the Veteran's outstanding VA medical records from the San Juan VA Healthcare System dated since July 2010.  Any additional pertinent records identified by the Veteran during the course of the remand should also be obtained, following the receipt of any necessary authorizations from the Veteran, and associated with the claims folder. 

2.  Thereafter, schedule the Veteran for an appropriate VA examination to evaluate the effect of all of the Veteran's service-connected disabilities (a mood disorder, lumbosacral strain with lumbar myositis, right leg lumbosacral radiculopathy, left hip trochanteric bursitis, left hand trauma with residual limited left thumb flexion and left knee patellofemoral dysfunction) jointly on the Veteran's employability.  The examiner is requested to opine whether it is at least as likely as not that the Veteran's service-connected disabilities, without consideration of his non-service-connected disabilities, render him unable to secure or follow a substantially gainful occupation.  

The examiner should provide a complete rationale for any stated opinion. 

3.  After conducting any further development as may become necessary upon review of the additional records obtained (including conducting any further examinations), and/or review of the Veteran's electronic Virtual VA file, the increased rating and TDIU benefits claims should be re-adjudicated.  In doing so, consideration also should be given to whether the Veteran meets the criteria for special monthly compensation under 38 U.S.C.A. § 1114(s), consistent with the Court's holdings in Bradley v. Peake 22 Vet. App. 280 (2008) and Buie v. Shinseki 24 Vet. App. 242 (2022).  If the benefits sought on appeal are not granted, issue the Veteran and his representative a supplemental statement of the case and provide the Veteran an opportunity to respond.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


